Citation Nr: 1047009	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to May 25, 2006, for 
service connection of posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1983 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which granted service connection for PTSD 
and assigned a 30 percent evaluation effective from May 25, 2006.

The Veteran expressed his disagreement with both the assigned 
evaluation and the date of service connection.  In December 2008, 
the RO issued a rating decision granting an increased, 50 
percent, evaluation for PTSD effective from February 4, 2008.  

The RO then contacted the Veteran and asked him to clarify his 
appeal, to include stating whether the current evaluation 
satisfied him.  He replied in February 2009 that he did not in 
fact disagree with the evaluation assigned for PTSD, but instead 
felt an earlier effective date was warranted.  The RO therefore 
issued a statement of the case regarding the effective date and 
the Veteran subsequently perfected his appeal on that issue.

The Veteran indicated his intent to seek representation in this 
matter in August 2010 correspondence, but no formal statement of 
representation has been received.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a claim of 
service connection for one psychiatric disability is considered a 
claim for all current diagnoses, as the Veteran is a layperson 
not competent to distinguish between alternative diagnoses.  
Here, at the time of the Veteran's initial claim of service 
connection for PTSD in 2000, records show him to have been 
diagnosed with depression.  This must be considered an 
unadjudicated claim, and as such is referred to the RO for 
appropriate action.

The Veteran is considered to have withdrawn any appeal with 
regard to the evaluation of PTSD, and that issue will not be 
considered by the Board.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in unappealed June 
2001, June 2002, and January 2005 rating decisions.

2.  A reopened claim of service connection for PTSD was received 
May 25, 2006; there is no correspondence or evidence received 
between January 2005 and May 2006 which would constitute an 
earlier claim or notice of disagreement.


CONCLUSION OF LAW

The criteria for an effective date prior to May 25, 2006, for 
service connection of PTSD have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 
3.156(c), 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
effective date of service connection assigned following the grant 
of service connection for PTSD.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment 
and personnel records, as well as VA and private records 
identified by the Veteran.  A VA examination was afforded the 
Veteran.  Finally, all possible inquiries to obtain relevant 
service records and confirmation of alleged stressors were 
undertaken.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

The original claim of service connection for PTSD was received by 
VA in February 2000; this claim was denied in a June 2001 rating 
decision on the grounds that there was no current diagnosis of 
PTSD.  The Veteran had stated he was unavailable for examination, 
and neither VA nor private treatment records showed a diagnosis 
of or treatment for PTSD.  

In February 2002, within one year of the denial and before it 
became final, the Veteran renewed his claim of service connection 
for PTSD and stated he desired an examination.  This was not a 
notice of disagreement with the June 2001 decision; it was a 
request for reconsideration based on the proffer of new relevant 
evidence-an examination.  However, he again failed to report for 
the examination, and service connection was again denied in a 
June 2002 rating decision.  This denial did not reach the merits 
of the claim, as it improperly determined that new and material 
evidence was required to reopen the previously denied claim.  As 
the June 2001 decision was not final, this was the incorrect 
legal standard.

However, the error was corrected in January 2005, when the RO 
properly reopened and considered on the merits the claim of 
service connection for PTSD based on a July 2004 claim to reopen.  
Reopening was based on a VA examination, as well as consideration 
of the Veteran's newly received service personnel records and 
stressor allegations.  Nonetheless, the RO continued to find 
service connection was not warranted in light of the absence of a 
valid diagnosis of PTSD and the lack of a verified stressor.

No correspondence related to the PTSD claim was received by 
January 2006; there is no documentation or communication between 
January 2005 and January 2006 which can be taken as a notice of 
disagreement or request for reconsideration on the PTSD issue.  
The Veteran did claim an increased evaluation for his left 
shoulder disability in August 2005, but did not refer to PTSD.  
Hence, the denial of service connection for PTSD was final in 
January 2006.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA treatment records from January 2005 to January 2006 do refer 
to a positive PTSD screen, but VA records may only constitute a 
claim to reopen where the prior denial was based on a finding 
that a disease was not compensable in degree.  38 C.F.R. 
§ 3.157(b).

The first communication of record which constitutes a reopened 
claim of service connection for PTSD was the May 25, 2006, 
correspondence from the Veteran.  This is the date of receipt of 
the reopened claim.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The RO therefore properly selected the effective date of May 25, 
2006, the date of receipt of the claim.  While the Veteran had 
filed claims on earlier dates, those claims had been denied and 
had become final as of January 2006.

Consideration has been given to the provisions of 38 C.F.R. 
§ 3.156(c), which directs that when relevant service department 
records are associated with a claims file, the new and material 
provisions for reopening a previously denied claim are not 
applicable.  Instead, the claim is reviewed de novo from the date 
of the original claim.

However, no additional relevant service records have been 
associated with the claims file since January 2005, the last 
final decision which considered all evidence of record in denying 
the claim on the merits.  The RO did submit a request for 
verification of the stressor allegation to the Joint Services 
Records Research Center (JSRRC) in November 2006, but the JSRRC 
responded that no research could be conducted because the 
information supplied was too indefinite.  The RO asked the 
Veteran for additional information in February 2007; although he 
responded, he did not submit any information required by JSRRC, 
and hence no renewed request could be made.  The same service 
department records considered in January 2005 were again 
considered in September 2007, and de novo consideration is not 
warranted.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  An effective date prior to May 25, 
2006, for the grant of service connection for PTSD is not 
warranted.


ORDER

An effective date prior to May 25, 2006, for the grant of service 
connection for PTSD is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


